*258Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s orders dismissing his civil complaints under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the records and conclude that these appeals are frivolous. Accordingly, we dismiss the appeals for the reasons stated by the district court. Hurt v. Terrell, No. 5:15-cv00414-BO; Hurt v. United States, Nos. 5:15-cv-00328-BO, 5:15-cv-00334-BO, 5:15-cv-00424-BO, 5:15-cv-00324-BO, 5:15-cv-00484-BO; Hurt v. International Criminal Court, No. 5:15-cv-00518-BO (E.D.N.C. Oct. 14, 19, 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.